Citation Nr: 0121439	
Decision Date: 08/23/01    Archive Date: 08/29/01	

DOCKET NO.  01-01 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 38 
U.S.C.A. Chapter 30 educational assistance in the amount of 
$7,835.57.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John E. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
April 1979, and from April 1982 to June 1994.

This matter arises from a decision rendered in August 2000 by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO).  Therein, it was held that recovery of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow. 

Throughout the appellate process, the appellant has contended 
that collection of the indebtedness at issue would subject 
him and his family to undue economic hardship.  However, the 
veteran has not submitted evidence in this regard, 
notwithstanding that he was furnished VA Form 20-5655, 
Financial Status Report, on two occasions.  The veteran has 
indicated that he currently earns $13,400 per year.  The 
record, however, does not reflect his monthly expenses; nor 
does it indicate whether his spouse is working or whether the 
appellant has other income.  In order to give the appellant 
every opportunity to substantiate his claim, the Board 
believes that he should be given an additional opportunity to 
establish that collection of the instant indebtedness would 
subject him and his family to undue economic hardship as he 
has claimed.

In view of the foregoing, this case is remanded to the RO for 
action as follows:

1.  The appellant should again be 
requested to submit a VA Form 20-5655, 
Financial Status Report, reflecting all 
of his family's monthly income and 
expenses.  He should also be advised that 
failure to submit this information may 
adversely affect his claim.  All 
information so received should be made a 
permanent part of the appellate record.

2.  The COWC should again review the 
claim.  If the benefit sought on appeal 
is not granted, both the appellant and 
his representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim.  The appellant 
has the right to submit additional evidence and arguments on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


